internal_revenue_service number release date index number --------------------- ------------- ------------------------ -------------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b02 plr-124637-09 date date x --------------------------------------------------- ----------------- state year year ------------- ------- ------- dear -------------- this is in reply to a letter dated date requesting the revocation of the election under sec_4982 of the internal_revenue_code facts x is a nondiversified open-ended management investment_company incorporated under the laws of state and registered with the securities_and_exchange_commission under the investment_company act of as amended u s c 80a-1 et seq x has elected to be treated as a regulated_investment_company ric for purposes of subtitle a chapter subchapter_m of the code x uses the calendar_year for tax purposes plr-124637-09 x represents that it made a timely election under sec_4982 of the code to use the twelve-month period ending december for purposes of calculating the required_distribution of capital_gain_net_income under sec_4982 to avoid payment of an excise_tax under sec_4982 beginning with its taxable_year ended december year this period was also used to determine the treatment of foreign_currency gains and losses pursuant to sec_4982 x represents that the election under sec_4982 was made in an attempt to minimize the complexity of tax_accounting and to enhance the accuracy of the related distribution calculations x further represents however that its investment_advisor has since determined that due to the complexities associated with maintaining x’s sec_4982 election greater accuracy in the computation of required ordinary_income and capital_gain income distributions can be achieved through the utilization of a one year period ending on october for purposes of measuring foreign_currency gains and losses and capital_gain_net_income x also represents that continuing the election under sec_4982 will cause x to experience significant administrative difficulties in accurately determining the amount of dividends that should be declared and the related distributions accordingly x seeks consent to revoke its election under sec_4982 to use its taxable_year for purposes of sec_4982 and sec_4982 x represents that its desire to revoke its election is due to administrative and non-tax-related financial burdens caused by the election it is not seeking to revoke its election in order to preserve or secure a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government if permitted to revoke its election and it will not make a subsequent election under sec_4982 of the code for at least five calendar years following the year of the grant of revocation applicable law sec_4982 of the code imposes an excise_tax on every ric for each calendar_year equal to percent of the excess of the required_distribution for the calendar_year over the distributed_amount for the calendar_year plr-124637-09 sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its taxable_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october analysis and conclusion based on the information submitted and the representations made we conclude that x’s desire to revoke its election under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden caused by the election x does not seek to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally x will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election accordingly it is held as follows pursuant to sec_4982 the secretary consents to the revocation of the election made by x under sec_4982 effective for the year ending december year and subsequent years x’s calculation of its capital_gain_net_income under sec_4982 and sec_4982 shall be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses realized and recognized during the ten- month period from january of year through october of year as a condition to the secretary’s consent to the revocation pursuant to sec_4982 x may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies plr-124637-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether x qualifies as a ric this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your first-named authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
